DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.  The Applicant argues on page 6 of the Remarks that the valve disclosed by Lee is completely different from the claimed valve, which is “a valve body that is hung up in a frame.”   However, Lee discloses a frame, as explained in the rejection below, which houses the valve.
The Applicant argues on page 7 of the Remarks that the principle of function of the claimed valve is completely different from the valve from the cited references.  This argument is not persuasive, since the references used in the previous and current rejections disclose all the claimed structure.  Furthermore, prior art Lee’s apparatus is a “pump head and metering device”, analogous to the instant invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 22, 23, 29, 30, 32, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al. (“Lee”) (U.S. Pub. 2019/0224705), previously published as WO 2018/010889 on 18 January 2018.
Regarding claim 20, Lee discloses a dispensing head (Fig. 5: I) for a dispensing device for metered dispensing of a liquid preparation comprising: a passage channel (Fig. 5: 11) that has an inlet opening arranged at an inner side (toward a container (II)) and an outer dispensing opening for the liquid preparation, wherein the inlet opening connects an inner space to an outer environment via the passage channel;
and a valve (20) comprising a valve body that is arranged on the side of the inner space above the inlet opening and the inlet opening is configured as reversibly sealingly closable for the liquid preparation with respect to an inner space (¶ [0047]: “The valve 20 is shown in a storage state (A) and in an actuation state (B))”;
wherein the valve body has at least one sealing lip (22) that is formed on a side of the valve body facing the inlet opening and seals the inner space with respect to the inlet opening when the valve body closes the inlet opening.
Lee discloses that the valve comprises a frame (40) that has at least one fastening element (23, 43) to which the valve body is fixed, with the frame being fastened to the dispensing head; the valve body, a frame, and at least one fastening element (23, 43) are formed in one piece.  (¶ [0024]: “The head and the elastic wall are in particular formed in one piece and are in particular manufactured simultaneously by an injection molding process.”)
Regarding claim 22, Lee discloses that the at least one sealing lip is arranged concentrically at the valve body.
Regarding claim 23, Lee discloses that the at least one sealing lip and the valve body are formed in one piece.
Regarding claim 29, Lee discloses that dispensing head has a cutout into which the frame with the valve body is fitted in a force transmitting or shape matched manner.  (¶ [0047]: “The head part 10 is here seated directly on an element 40 and is connected thereto with shape matching and force fitting.  The head part 10 here has an inner cut-out that has an inner surface 12.”)
Regarding claim 30, Lee discloses that the valve is loosely received in a cutout (surrounded by 42) of the dispensing head and is vertically movable in the cutout.
Regarding claim 32, Lee discloses that the cutout has a boundary (42, ¶ [0047]) that prevents a complete vertical leading of the valve out of the cutout.
Regarding claim 35, Lee discloses that the dispensing head is installed on a flexible storage container (II) in a sealing manner.
Regarding claim 36, Lee discloses that the flexible storage container is a squeeze bottle that can be actuated by pressure.  (¶ [0042] and Fig. 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (“Lee”) (U.S. Pub. 2019/0224705), previously published as WO 2018/010889 on 18 January 2018.
Regarding claim 24,  Lee illustrates that the at least one sealing lip has a height but does not specify the dimensions, such as 0.05 to 1 mm; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate range of height for the one sealing lip, since the specification discloses no criticality for the range and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill.  
Regarding claim 25,  Lee illustrates that the at least one sealing lip has a width but does not specify the dimensions, such as 0.05 to 1 mm; however, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select an appropriate range of width for the one sealing lip, since the specification discloses no criticality for the range and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill.  
Claims 21, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 20 above, and further in view of DuBois (U.S. Pat. 2,761,591).
Regarding claim 21, Lee discloses an end of the valve body is concave and is seated on a convex surface of the inlet opening silent in regards to the valve body comprising at least two sealing lips.  DuBois discloses a metered squeeze bottle with a metering valve (10) which comprises at least two (12 and 13) sealing lips and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute one known valve type with another known valve type, such as DuBois, while expecting the same 
Regarding claim 33, Lee is silent that the valve has a guide prolongation that engages into the passage channel and that has a smaller cross-section than the passage channel.  DuBois discloses a valve with a guide prolongation (13) that engages into a passage channel (5) and has a smaller cross-section than the passage channel.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute one known valve type with another known valve type, such as DuBois, while expecting the same result of controlling the flow from a squeeze bottle such that a metered amount of material has been ejected from the container.  (DuBois: col. 2, lines 41-42)
Regarding claim 34, Lee, as modified by DuBois valve, discloses that the valve body and the guide prolongation of DuBois is formed in one piece.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 20 above, and further in view of Ekman, et al. (“Ekman”) (U.S. Pub. 2015/0144127).
Regarding claim 26, Lee is silent in regards to the material of manufacture, such as thermoplastic or elastomeric plastic, of the valve and the at least one sealing lip.  Ekman discloses a valved container with a valve (14) with at least one sealing lip (18a, 18b) and further discloses that the valve and lips are formed from an elastomeric material (¶ [0040]).  Therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the elastomeric material of Ekman’s valve and sealing lips so that the sealing effect is realized due to the elastomeric.  (¶ [0040])
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 30 above, and further in view of DuBois (U.S. Pat. 2,761,591).
Regarding claim 31, Lee is silent that the valve body is dimensioned such that the liquid preparation can flow between the valve body and a wall bounding the cutout.
DuBois discloses a metered squeeze bottle with a metering valve (10) dimensioned such that liquid may flow between the body of the metering valve and a wall bounding a cutout (5) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute one known valve type with another known valve type, such as DuBois, while expecting the same result of controlling the flow from a squeeze bottle such that a metered amount of material has been ejected from the container.  (DuBois: col. 2, lines 41-42)
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 35 above, and further in view of DuBois (U.S. Pat. 2,761,591).
Regarding claim 37, Lee discloses an elastic storage container (II) but is silent in regards to the materials of manufacture.  DuBois discloses a metered squeeze bottle with an elastic storage container (2) made from “organic thermoplastic”.   Therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow DuBois teaching of using a thermoplastic to utilize automated manufacturing processes such as injection or blow molding to manufacture the container.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 35 above, and further in view of Sterling, et al. (“Sterling”) (U.S. Pub. 2016/0244222).
Regarding claim 38, Lee discloses a storage container (II) which is squeezable with resilient walls but is silent in regards to its material of manufacture.  Sterling discloses a squeeze container with resilient walls made from polyamide (¶ [0041]) and therefore, it would have been an obvious matter of design choice to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Sterling to select a material, such as from the group of polyamides, to provide enough structural rigidity to the container sidewalls so the container supports its own weight while still being able to “deform when a user squeezes” the container.  (¶ [0038])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/            Examiner, Art Unit 3754       

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/08/2021